 

Exhibit 10.1

 

EXECUTIVE TRANSITION AND RELEASE AGREEMENT

 

This Transition and Release Agreement (the “Transition Agreement”) is entered
into as of March 28, 2020, by and between Andrew Borene (“Executive”) and
Cipherloc Corporation, a Texas corporation (the “Company”). The signatories to
this Agreement will be referred to collectively as the “Parties” and
individually as a “Party.”

 

WHEREAS, Executive has been employed by the Company as its Chief Executive
Officer and President since November 25, 2019, pursuant to the terms of that
certain Executive Agreement made by and between the Parties, effective as of
November 25, 2019 (the “Executive Agreement”);

 

WHEREAS, Executive has served as a member of the Company’s Board of Directors
(the “Board”) since December 20, 2019;

 

WHEREAS, an unforeseen national pandemic emergency, combined with unprecedented
economic challenges, have created conditions requiring mutual sacrifice to
support the Company’s cost-reduction efforts;

 

WHEREAS, because of the aforementioned national emergency and economic
challenges (and not because of any performance issues), the Parties have agreed
that Executive will be separated from the Company, effective March 28, 2020 (the
“Separation Date”);

 

WHEREAS, Executive has agreed to accept reduced severance benefits, among other
things, that might otherwise be due to him under the terms of the Executive
Agreement in order to allow the Company to conserve its limited resources, to
allow the Company to make payments of severance compensation to other employees,
and to permit Executive to transition out of his current roles without delay;

 

WHEREAS, Executive and the Company desire, pursuant to the terms and conditions
of this Transition Agreement, to enter into this Transition Agreement to set
forth the Parties’ rights and obligations existing as of and after the
Separation Date.

 

NOW THEREFORE, in consideration of the premises, the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Executive and the
Company hereby AGREE AS FOLLOWS:

 

1. Release and Waiver Agreement. The Parties acknowledge and understand that
this Transition Agreement is a release and waiver contract, and that this
document is legally binding. The Parties acknowledge and understand that this
Agreement applies only to claims which accrue or have accrued prior to the
Effective Date (as that term is defined below).

 

2. Separation/Resignation as Board Member. Executive and the Company acknowledge
that Executive’s employment with the Company shall be deemed to have concluded
on the Separation Date. Additionally, in return for the Company’s execution of
this Transition Agreement, Executive hereby waives any “severance” or “company
sale or liquidation bonus” obligations set forth in any agreement between
Executive and the Company, including any such obligations set forth in the
Executive Agreement, as well as any stock options he may have been awarded or
entitled to receive under the terms of any agreement between Executive and the
Company. Additionally, Executive agrees to resign from the Board no later than
twenty-four (24) hours after the Effective Date (as that term is defined below)
and, further, he agrees to execute any documents provided by the Company to
effectuate such resignation.

 

Page 1 of 9

 

 

3. Review Period; Revocation Period. Executive understands that he has
twenty-one (21) calendar days from March 28, 2020 (the “Delivery Date”) to
decide whether or not to sign this Transition Agreement (the “Consideration
Period”), during which time Executive may seek counsel. The Parties agree that
any changes to this Transition Agreement after the Delivery Date, whether
material or immaterial, will not restart the running of the Consideration
Period. Executive can accept this Transition Agreement at any time before the
close of business on the 21st day after the Delivery Date by signing and
returning it (via US post, overnight delivery, or hand delivery (to 2200 Ross
Avenue, 24th Floor, Dallas, TX 75201)) to the attention of Stephen E. Fox, or by
electronic mail (to sfox@sheppardmullin.com). Executive acknowledges and
understands that he may revoke or cancel his acceptance of this Transition
Agreement by so notifying Stephen E. Fox in writing via US post, overnight
delivery, or hand delivery or by electronic mail (to the addresses set forth in
this Section 3) no later than seven (7) days after Executive returns an executed
version of this Transition Agreement (the “Revocation Period”). Executive
understands and acknowledges that, if he revokes his acceptance of this
Transition Agreement within the Revocation Period, he will not receive any of
the consideration set forth in this Transition Agreement, and this Transition
Agreement will be void. If Executive does not revoke his acceptance within the
Revocation Period, this Transition Agreement will become effective and
enforceable on the eighth calendar day after Executive returns an executed
version of the Transition Agreement to Stephen E. Fox (at the addresses set
forth in this Section 3) (the “Effective Date”).

 

4. Separation Consideration to Executive. In exchange for the promises made,
covenants contained, and consideration provided by Executive in this Transition
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company agrees to provide the
following monetary benefits and other consideration to Executive:

 

A. The Company agrees to pay Executive the total sum of $182,000.00, less
deductions for applicable taxes, in one lump sum payment 24 hours after the
Effective Date. The consideration referenced in this Section 4(A) shall be
referred to herein as the “Separation Consideration”.

 

B. If Executive takes any legal action to challenge the enforceability of this
Transition Agreement for any reason, including, without limitation, that
Executive did not knowingly or voluntarily enter into this Transition Agreement,
Executive agrees that he will first return to the Company the full amount of the
Separation Consideration received by him under this Transition Agreement.

 

C. Executive acknowledges that the Separation Consideration does not constitute
an “exit incentive or other employment termination program offered to a group or
class of Executives” within the meaning of federal law. Moreover, Executive
acknowledges that the Separation Consideration represents good and sufficient
consideration for the promises set forth in this Transition Agreement, including
the promises set forth in Section 5.

 

D. Indemnification for Specific Acts, Omissions and Events. In addition to the
Separation Consideration, the Parties agree that, subject to applicable law,
Executive shall be provided indemnification as permitted by the Company’s
governing documents, including coverage, if applicable, under any directors and
officers insurance policies, with such indemnification determined by the Company
in good faith based on principles consistently applied (subject to such limited
exceptions as the Company may approve in cases of hardship) and on terms no less
favorable than those provided to any other Company executive officer or
director. Such rights shall include, to the extent permitted by applicable law,
the right to be paid by the Company, on terms no less favorable than those
provided to any other Company executive officer or director, the legal fees that
may arise in defending individual claims against Executive made in connection
with his role as an officer or director of the Company and to which Executive is
entitled to in advance of a final disposition. The foregoing advancement shall
be subject to (i) Executive granting an ‘allied-litigant’ privilege for the
Company and its attorneys and (ii) the receipt by the Company of an undertaking
by Executive in form reasonably satisfactory to the Company to repay such
amounts, or a portion thereof, if it shall ultimately be adjudicated that
Executive is not entitled to be indemnified by the Company pursuant hereto or as
otherwise permitted by law. It is expressly understood and agreed by the parties
hereto that the Executive shall not be liable for any act or matters arising out
of any act committed by Company officers prior to, or after, the Executive’s
tenure at the Company.

 

Page 2 of 9

 

 

E. General Release by the Company. The Company, for itself, its current and
former parent, subsidiary, affiliated, and related corporations, firms,
associations, partnerships, and entities, their successors and assigns, and the
current and former owners, shareholders, directors, officers, employees, agents,
attorneys, representatives, and insurers of said corporations, firms,
associations, partnerships, and entities, and their guardians, successors,
assigns, heirs, executors, administrators and insurers IRREVOCABLY and
UNCONDITIONALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES Executive, his
attorneys, heirs, assigns, successors, executors and administrators (hereinafter
collectively referred to as “Executive Releasees”), from any and all claims,
complaints, grievances, liabilities, obligations, promises, agreements, damages,
causes of action, rights, debts, demands, controversies, costs, losses, damages,
and expenses (including attorney’s fees and expenses) whatsoever, other than any
arising under this Agreement, under any municipal, local, state, or federal law,
common law or statute, whether arising in contract or tort whether known or
unknown and whether connected with the employment of Employee by Company, or the
termination thereof, or not, which existed or may have existed prior to, or
contemporaneously with, the execution of this Agreement.

 

F. Scope of Release. Executive acknowledges and agrees that the Company is not
waiving or releasing any rights or claims that may arise after the Effective
Date, including Claims (as that term is defined below) arising from or related
to a breach of this Transition Agreement; and (ii) the Company is not waiving or
releasing any rights or claims which cannot be waived by law.

 

G. Non-Disparagement. The Company’s officers and members of the Board will not
engage in any conduct or communications (verbal or written) which denigrates,
disparages, or harms the personal reputation of Executive. Such conduct shall
include, but not be limited to, any disparaging, defamatory, or negative
statements, comments or opinions made verbally or in writing about Executive,
including disparaging, defamatory, or negative statements, comments or opinions
concerning Executive’s method of doing business or employment practices. The
restrictions in this Section 4(H) shall not apply to any responses the Company
is required to make in compliance with applicable law.

 

5. Consideration to the Company. In exchange for the promises made, covenants
contained, and consideration provided by the Company in this Transition
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Executive agrees to the following
terms:

 

A. Reduction of Severance Payment. Executive agrees to accept the Separation
Consideration in lieu of any severance or separation payments he might have been
entitled to receive under the terms of the Executive Agreement.

 

B. Final Wages and Expense Reimbursement. Aside from future payment of the
Separation Consideration, Executive acknowledges and agrees that, as to the
Delivery Date, he has received all wages, bonuses, commission payments, and
vacation and/or paid-time off payments due him for work performed through the
Separation Date. Further, as of the Separation Date, he has submitted for
reimbursement of any and all business expenses incurred during and in connection
with his employment with the Company, and the Company agrees that it will pay
those expenses on the March 31, 2020 payroll. Executive further affirms and
agrees that he is waiving any rights under the terms of the Executive Agreement
to receive any commissions, bonuses, or paid time off that may have accrued as
of the Separation Date.

 

Page 3 of 9

 

 

C. Releases.

 

(1) General Release by Executive. Executive, individually and on behalf of his
descendants, dependents, heirs, executors, trustees, administrators, assigns,
and successors, knowingly and voluntarily releases and forever discharges the
Released Parties (as defined below) from any and all manner of actions, causes
of action, suits, debts, contracts, agreements, promises, liability, claims,
demands, damages, compensation, loss, cost, or expense, of any nature
whatsoever, known or unknown, in law or in equity (hereinafter “Claims”), which
Executive now has or may have against the Company, its divisions, subsidiaries,
and related or affiliated entities, and each of their associates, owners,
representatives, trustees, shareholders, members, directors, officers, partners,
employees, insurers, contractors, agents, and attorneys, past or present, and
all persons acting by, through, under, or in concert with any of them, and all
predecessors, successors, and assigns thereof (collectively the “Released
Parties”) arising out of, based upon, or indirectly or directly related to any
matter, cause, or thing that occurs, accrues, or otherwise exists on or before
the Effective Date of this Agreement. Claims released by Executive include,
without limitation, claims relating to or arising out of (i) Executive’s hiring,
compensation, benefits, and employment with the Company; (ii) Executive’s
transition from employment with the Company; (iii) any salary, claimed bonus, or
any other compensation or reimbursement payments, and (iv) all Claims arising
out of Executive’s employment, known or unknown, that could or have been
asserted by him against the Company, at law or in equity, or sounding in
contract, express or implied (including breach of or any rights under any
agreement to which Executive, on the one hand, and the Company, on the other
hand, are parties), sounding in tort, and any and all fraud-based Claims. Claims
released specifically include, but are not limited to, any Claims arising under
any federal, state, or local laws of any jurisdiction that prohibit age, sex,
race, national origin, color, disability, religion, veteran, military status,
sexual orientation, or any other form of discrimination, harassment, or
retaliation, including, without limitation, all Claims under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq. (the “ADEA”),
the Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964,
the Rehabilitation Act, the Equal Pay Act, the Family and Medical Leave Act, 42
U.S.C. §1981, the Civil Rights Act of 1991, the Civil Rights Act of 1866 and/or
1871, the Sarbanes Oxley Act, the Occupational Safety and Health Act, the
Uniform Services and Employment and Re- Employment Rights Act, the Worker
Adjustment Retraining Notification Act, the Lilly Ledbetter Act, the Genetic
Information and Nondiscrimination Act, the Employment Non-Discrimination Act,
the National Labor Relations Act, the retaliation provisions of the Fair Labor
Standards Act, the Labor Management Relations Act, and any other similar or
equivalent federal, state, or local laws, all as amended; all Claims under any
federal, state, local, municipal, or common law concerning whistleblower
protection; and all Claims arising under the Employee Retirement Income Security
Act of 1974, as amended. This release is intended to apply to any rights
Executive may have under any Company policy or practice, any employment
agreement that may exist between Executive and the Company including any bonus,
commission, or incentive plan, and all other compensation not specifically set
forth herein.

 

(2) ADEA Release. Executive acknowledges and agrees that his release and waiver
of Claims also includes all Claims under the ADEA, as amended, including by the
Older Workers Benefit Protection Act, and any municipal, state, or federal law
regarding age discrimination. The following terms and conditions apply to and
are part of the release of ADEA claims under this Agreement: (i) Executive is
not waiving or releasing a claim challenging the validity of his release and
waiver of Claims based on the ADEA; and (ii) Executive is not waiving or
releasing any right or claim under the ADEA that may arise after the Effective
Date of this Agreement.

 

(3) Covenant Not to Sue. Executive covenants and agrees that he will not
initiate, or cause to be initiated, any action or cause of action against any of
the Released Parties in the future asserting any Claims covered by the release
set forth herein. Executive further agrees to indemnify the Released Parties for
(i) any additional sum of money that any of them may hereafter be compelled to
pay Executive, and (ii) any of the Released Parties’ legal fees, costs, and
expenses associated therewith, on account of Executive bringing or allowing to
be brought on his behalf any legal action based directly or indirectly upon the
claims covered by the release.

 

Page 4 of 9

 

 

(4) No Interference with Rights. The Parties agree that nothing in this
Transition Agreement shall be construed to limit Executive’s ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission, or any other federal,
state, or local government agency or commission (collectively “Government
Agency”). Further, the Parties agree that this Transition Agreement does not
limit Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to Company.

 

(5) Scope of Release. Executive acknowledges and agrees that (i) the
consideration provided under this Agreement shall be the sole relief to him for
the released Claims, and Executive is not entitled to recover, and agrees to
waive, any monetary benefits or recovery against the Released Parties in
connection with any charge filed with or investigation by any Government Agency,
without regard to who filed such charge or initiated such investigation; (ii)
Executive is not waiving or releasing any rights or claims that may arise after
the Effective Date, including Claims arising from or related to a breach of this
Transition Agreement; and (iii) Executive is not waiving or releasing any rights
or claims which cannot be waived by law, including, but not limited to, his
right to workers’ compensation or to pursue claims for vested pension benefits.
However, Executive’s release and waiver of Claims in this Agreement includes any
Claims that currently exist and/or have been asserted by him in any forum,
venue, or judicial or administrative proceeding.

 

D. Cooperation. Executive agrees to cooperate with the Company: (i) regarding
the transition of any business matters Executive handled or had involvement with
on behalf of the Company; and (ii) in the defense or prosecution of any claims
or actions now in existence or which may be brought in the future against or on
behalf of any of the Released Parties that relate in any way to events or
occurrences that transpired while Executive was employed by the Company.
Executive’s cooperation in connection with such claims or actions will include,
but not be limited to, being available to meet with the Company’s counsel to
prepare for discovery or any legal proceeding, and to act as a witness on behalf
of the Company at mutually convenient times. The Company will reimburse
Executive for reasonable, pre-approved out-of-pocket costs and expenses (but not
including attorneys’ fees for a personal attorney, or compensation for time that
Executive incurs in connection with fulfilling his obligations under this
Section 5(D) to the extent permitted by law). Notwithstanding anything herein to
the contrary, nothing in this Transition Agreement is intended to prohibit,
restrict, or otherwise discourage Executive from making reports of unsafe,
wrongful, or illegal conduct to any agency or branch of the local, state, or
federal government, including law enforcement authorities, the SEC, or any other
lawful authority. Specifically, nothing in this Transition Agreement shall (i)
prohibit Executive from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by the Company of any reporting
described in clause (i).

 

E. Non-Disparagement. Executive hereby agrees not engage in any conduct or
communications (verbal or written) which denigrates, disparages, or harms the
business and/or personal reputation of the Company or any of the Released
Parties. Such conduct shall include, but not be limited to, any disparaging,
defamatory, or negative statements, comments or opinions made verbally or in
writing by Executive about the Company, or its officers, directors, owners,
shareholders, or employees, including disparaging, defamatory, or negative
statements, comments or opinions concerning the Company’s products, services,
methods of doing business, or employment practices. Executive will not discuss
or otherwise disclose to anyone, including, but not limited to, the press or
media or any organization or individual associated with the press or media, any
allegations of wrongdoing made against the Company. The restrictions in this
Section 5(E) shall not apply to any responses Executive is required to make in
compliance with applicable law.

 

Page 5 of 9

 

 

F. Press Release Language. Executive shall have a right of prior review of and
to provide comments upon any written language used in Section 8K filings, press
releases, or other public releases related to this mutually-agreed transition.

 

G. Survival of Pre-Existing Obligations; Confirmation of Access to Company
Confidential Information; Non-Disclosure Promise. Return of Company Information.

 

(1) Survival of Pre-Existing Obligations. Except as otherwise provided here,
this Transition Agreement does not amend, modify, restrict, alter or change in
any way the terms set forth in the Confidentiality and Non-Competition
Agreement, made effective November 25, 2019, by and between the Company and
Executive, which terms shall survive Executive’s termination, or in any other
agreement between the Parties addressing: (i) inventions, (ii) confidential and
proprietary information, (iii) non-competition, and/or (iv) non-solicitation.

 

(2) Confirmation of Access to Company Confidential Information/Non-Disclosure
Promise. During his employment with the Company, Executive acknowledges and
confirms that the Company provided him with access to certain proprietary
information relevant to his position and duties (and Executive acknowledges
that, prior to his association with the Company, he was unfamiliar with such
information), as well as specialized training and instruction about the
Company’s business relevant to his position and duties (collectively,
“Confidential Information”)1. Executive agrees that all Confidential Information
is and shall be the exclusive property of the Company. Executive further agrees
that all Confidential Information made available to him or that he conceives,
creates, develops, reduces to paper, or compiles, either alone or with others,
during the term of his association with Employer, shall be the exclusive
property of the Company. Executive further agrees to preserve in confidence and
not disclose, use, distribute, copy, publish, summarize or remove, after the
termination of his association with the Company, any Confidential Information.

 



 



1 “Confidential Information” is information acquired by Executive in the course
and scope of his activities for Employer (i) that is designated as
“confidential” by the Company, or (ii) that federal or state law, or the Company
indicates through its policies, procedures, or other instructions, should not be
disclosed to anyone outside of the Company except through controlled means, or
(iii) that is or should be reasonably understood by Executive to be
confidential; provided, however, that Confidential Information shall not include
information that is generally available to the public in its compiled form or
that is properly obtained by Executive from a completely independent source
under no obligation of confidentiality. Confidential Information may be provided
in any form, including electronic, oral, visual, or written form, whether or not
it is marked as being confidential. Confidential Information need not be a trade
secret or know-how to be protected under this Agreement. By way of illustration,
but not limitation, Confidential Information includes any confidential
information about the business, methods, business plans, operations, products,
processes, and services of the Company. Confidential Information shall also
include, without limitation, information pertaining to: (i) the identities of
the Company’s customers or clients; (ii) the volume of business and the nature
of the business relationship between the Company and its customers or clients;
(iii) the Company’s billing practices, as well as the pricing of the Company’s
products and services, including any deviations from its standard pricing; (iv)
information regarding the Company’s employees, including their identities,
skills, talents, knowledge, experience, compensation, and preferences; (v) the
Company’s business plans and strategies, marketing and sales plans and
strategies, revenue, expense and profit projections, industry analyses, and any
proposed or actual implemented technology changes; (vi) information about the
Company’s financial results and business condition; and (vii) computer programs,
software, source code, and program designs developed by or for the Company
and/or tailored to its needs by its employees, independent contractors,
consultants or vendors. Confidential Information also includes any information
found in documents provided to the Company by its customers or clients.
Confidential Information may be contained on the Company’s computer network, in
computerized documents or files, or in any written or printed documents,
including written reports summarizing such information.

 

Page 6 of 9

 

 

H. Return of Property. As of the Execution Date, Company acknowledges that
Executive has returned all Company property that is required to be returned.

 

6. Miscellaneous.

 

A. Entire Agreement. This Transition Agreement supersedes any and all prior
agreements, arrangements, or understandings between the Parties regarding the
subject matter herein, other than any prior non-disclosure, non-competition, or
non-solicitation agreement, which is re-affirmed by Executive as consideration
for this Transition Agreement. The Parties acknowledge and agree that there have
been no representations, promises, understandings, or agreements made by either
Party as an inducement for the other Party to enter into this Transition
Agreement other than what are expressly set forth and contained in the terms of
this Transition Agreement.

 

B. Severability. If any provision of this Transition Agreement shall be
determined by a court of competent jurisdiction to be void or unenforceable, the
remaining provisions shall remain effective and legally binding, and the void or
unenforceable term shall be modified to the extent necessary to render it
enforceable under applicable law.

 

C. Modification. Except as otherwise provided herein, the Parties agree that
alterations, amendments, modifications, or changes to this Transition Agreement
may only be made in a written document that specifically references this
Transition Agreement and is signed by an authorized representative of each
Party. The Parties cannot orally agree to alter, amend, modify, or in any way
change the terms of this Transition Agreement. The Parties further agree that
evidence of prior promises, commitments, agreements, arrangements, or
understandings cannot be used to attempt to alter, amend, modify, or in any way
change the written terms of this Transition Agreement.

 

D. Reliance. Executive hereby represents and acknowledges that in signing this
Transition Agreement, he does not rely, and has not relied, upon any
representation or statement not set forth in this Transition Agreement made by
the Company or by any of its employees, managers, officers, directors, agents,
representatives, or attorneys with regard to the subject matter of this
Transition Agreement.

 

E. Construction of Agreement/Counterparts. The Parties acknowledge and agree
that this Transition Agreement shall not be construed more favorably in favor of
one Party than another based upon which Party drafted same, it being
acknowledged and agreed that the Parties all contributed substantially to the
negotiation and preparation of this Transition Agreement. This Transition
Agreement can be executed in any number of counterparts, each of which shall be
effective only upon delivery and thereafter shall be deemed an original, and all
of which shall be taken to be one and the same instrument for the same effect as
if all Parties hereto had signed the same signature page. A facsimile or e-mail
copy of any Party’s signature is as legally binding as the original signature.

 

F. Binding Agreement/Non-Assignment of Claims. This Transition Agreement shall
inure to the benefit of, be binding upon, and be enforceable by Executive’s
legal representatives. This Transition Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Released Parties. By signing this
Transition Agreement, Executive represents and warrants that he has not assigned
to any third party any claim involving the Company or authorized any third party
to assert on her behalf any claims against the Company.

 

G. Notices. All notices, requests, demands and other communications under this
Transition Agreement shall be in writing and delivered by electronic mail,
courier or by registered or certified mail (return receipt requested) to the
following addresses:

 

Page 7 of 9

 

 

If to Executive:

 

Andrew Borene

c/o David S. Jonas, Attorney at Law

1751 Pinnacle Drive, Suite 1000

Tysons, VA 22102

 

If to CipherLoc Corporation, to:

 

Sheppard, Mullin, Richter & Hampton LLP
2200 Ross Avenue, 24th Floor

Dallas, Texas 75201

Attention: Stephen Fox (sfox@sheppardmullin.com)

 

H. Governing Law and Forum. It is the intention of the parties that the laws of
the State of Texas should govern the validity of this Transition Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties hereto without regard to any contrary conflicts of laws principles
or provisions of any state or jurisdiction. It is stipulated by both Parties
that Texas has a compelling state interest in the subject matter of this
Transition Agreement, although Executive has not had and will not have regular
contact with Texas in the performance of this Transition Agreement. Further, the
Parties hereby irrevocably submit to the exclusive jurisdiction of any federal
or state court located within Travis County, Texas or, if a mandatory venue
provision is applicable, to the jurisdiction of any other federal or state court
within the State of Texas required to hear such matter by any such applicable
mandatory venue provision. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties agrees that a judgment in any such dispute may be enforced in
other jurisdiction by suit on the judgment or in any other manner provided by
law.

 

I. Knowing and Voluntary Agreement. Executive acknowledges and agrees that (i)
after he received a copy of this Transition Agreement in writing, he has been
granted a reasonable time to consider the terms of this Transition Agreement;
(ii) he has personally read this Transition Agreement; (iii) he fully
understands its contents; and (iv) he enters into this Transition Agreement
knowingly, voluntarily, and after any consultations with his attorney or other
advisor, as he deems appropriate.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES

A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Page 8 of 9

 

 

IN WITNESS WHEREOF, this Transition and Release Agreement has been executed by
each of the listed Parties below:

 

Andrew Borene   CipherLoc Corporation       /s/ Andrew Borene   /s/ Milton
Mattox Signature   Signature       March 28, 2020   Milton Mattox Date   Printed
Name           Chief Operating Officer     Title           March 29, 2020    
Date

 

Page 9 of 9

